Citation Nr: 1146126	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel
INTRODUCTION

The Veteran has served in the United States Army Reserves since 1985.  Her military service includes periods of active duty service from January 1991 to April 1991 and from January 2004 to January 2006.  She also served on active duty for training (ACDUTRA) from August 1986 to December 1986 and from June 2002 to September 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  

A hearing was held on August 4, 2009, by means of video conferencing equipment with the appellant in Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in March 2010.  That development was completed, and the case has since been returned to the Board for appellate review.  

The Board notes that the issues of entitlement to service connection for a bladder disorder, a respiratory disorder, a stomach disorder, and headaches were also remanded in March 2010.  However, the Appeals Management Center (AMC) subsequently issued a rating decision in July 2011 and granted service connection for a bladder disorder, a stomach disorder, sinusitis, a headache disorder, and allergic rhinitis.  Accordingly, those issues are no longer before the Board, and no further consideration is necessary.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

As noted in the March 2010 remand, the Veteran has contended that she developed a skin disorder during her service in Southwest Asia.  Her service treatment records do show that she had reports and complaints of a skin disorder during a period of active duty service.  She also testified at her August 2009 hearing that she had attempted to seek treatment at VA following her period of service, but noted that the rash usually cleared up by the time she was scheduled for an appointment.  The Board remanded the case, in pertinent part, to afford the Veteran a VA examination and obtain a medical opinion.  

Following the remand, the Veteran was provided a VA examination in April 2010 in connection with her claim for service connection for a skin disorder.  The examiner reviewed the claims file and noted the Veteran's report that she developed a skin rash in 1992 that comes and goes.  However, the examiner commented that there were no VA treatment records documenting any diagnosis or treatment for such a disorder other than one visit for a lip fever blister and request of herpes medication.  The examiner also stated that the condition was not found.  

Nevertheless, the April 2010 VA examiner did not discuss the Veteran's service treatment records showing that she had reports and complaints of a skin disorder.  She also failed to address whether the Veteran may have symptoms, as opposed to a clinical diagnosis, that are due to an undiagnosed illness resulting from service in Southwest Asia.

Moreover, the examiner did not discuss the Veteran's own reported symptomatology.  The Board notes that the Veteran is competent to describe her current symptoms. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. Id. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any skin disorder or symptoms that may be present. 

In addition, the Board notes that the April 2010 VA examiner indicated that she had reviewed the Veteran's VA treatment records from the previous three years.  However, the claims file does not contain any treatment records dated after March 2008.  As such, it appears that there may be outstanding medical records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the Veteran's recent VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for her skin disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should obtain and associate with the claims file VA medical records that are dated from March 2008 to the present. 

2.  The Veteran should be afforded VA examinations to determine the nature and etiology of any skin disorder or symptomatology that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and lay assertions.

It should be noted that the Veteran is competent to attest to the symptomatology that she has experienced since service.  The examiner should document and discuss the Veteran's own reported history and symptoms.  

The examiner should identify all current skin symptoms and disorders that have been present any point during the pendency of the appeal.   It should be noted that a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the Secretary's adjudication of the claim. 

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to any in-service symptomatology or is otherwise related to service. 

If the Veteran has symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. If any opinion cannot be provided without resort to speculation, the examiner should so state. 

3.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


